Title: 31st.
From: Adams, John Quincy
To: 


       High Wind, directly contrary. The Vessel roll’d so much that most of the passengers were sick. We saw yesterday a great number of Porpoises, which according to the opinion of Seamen in general, is always a certain sign of much wind. We have made very little progress as yet.
       Mr. Halley our second Lieutenant is a young man, under 20. He has pass’d a great part of his time at Sea, and is much of a gentleman. The Character I have found this person to possess is for me, a lesson which has been often repeated to me, never to judge any one from his first appearance; had my opinion been ask’d concerning our officers, I should have supposed Mr. Halley, had a hard Character, and was very inflammable, whereas he is the most agreeable of the 3 officers on board; he has been in this packet ever since the Institution: consequently, this is his fourth Voyage to New-York. He tells me we shall in all probability have a passage of at least 50 days. This packet has never had a shorter one from L’Orient to New York. The Captain has determined to go down for the trade Winds.
      